Citation Nr: 1017485	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for lumbar strain and 
degenerative disc disease (DDD) with left radiculopathy.

4.  Entitlement to service connection for epidermal inclusion 
cyst of the left mid-thigh.

5.  Entitlement to service connection for bilateral forefoot 
strain, to include bilateral big toes.

6.  Entitlement to service connection for a bilateral thumb 
disorder.

7.  Entitlement to service connection for a disorder of the 
toenail of the 2nd toe on the right foot, to include abrasion 
and fungal infection.

8.  Entitlement to a disability rating in excess of 20 
percent for service-connected chronic subluxation, rotator 
cuff strain with reconstructive surgery of the left shoulder.

9.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had service in the Army National Guard of 
Nebraska from November 1984 to May 2004.  She has additional 
unverified National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, and St. Louis, Missouri.  During the pendency of 
the appellant's appeal, her claims folder was transferred to 
the RO in St. Louis, and New Orleans, Louisiana.

The appellant testified at a Board video conference hearing 
in February 2010.  At that time it was agreed to leave the 
record open for the appellant to submit additional evidence 
in support of her claim directly to the Board.

The appellant submitted evidence that was received at the 
Board in February and March 2010, respectively.  The 
appellant also included a waiver of consideration of the 
evidence in the first instance by the agency of original 
jurisdiction (AOJ).  However, as the service connection 
issues will be remanded for additional development, the AOJ 
will have an opportunity to consider the evidence in the 
first instance.

The Board notes that additional evidence was forwarded to the 
Board by the RO in March 2010.  The evidence was date stamped 
as received at the RO in St. Louis in January 2006; however, 
it appears it was never associated with the claims folder.  
As with the evidence submitted by the appellant, this later 
received evidence can be considered by the AOJ while the case 
is developed on remand.  

Finally, the appellant originally sought service connection 
for a disorder involving the toenail of the 2nd toe of the 
right foot with her claim of March 2005.  Initially, the 
claim was adjudicated on the basis of an abrasion of the 
toenail based on examination findings in August 2005.  The 
appellant testified in February 2010 that she had been 
uncertain of the exact nature of the disorder and that her 
private physician had diagnosed a fungal infection of the 
toenail.

In light of the appellant's testimony, and the holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-
characterized the issue involving the toenail for the right 
2nd toe to include abrasion and fungal infection.  The issue 
is limited to the 2nd toe of the right foot as the appellant 
was very specific in this regard with her original claim.  
Should she wish to amend her claim to include all of the toes 
on the right foot or both feet, she can do so in the future.

The issues of entitlement to service connection for GERD, 
bilateral carpal tunnel syndrome, lumbar strain and DDD with 
radiculopathy, epidermal inclusion cyst of the left mid-
thigh, bilateral forefoot strain, to include bilateral big 
toes, bilateral thumb disorder, and disorder of the toenail 
of the 2nd toe on the right foot, to include abrasion and 
fungal infection, are addressed in the REMAND that follows 
the decision below.


FINDINGS OF FACT

1.  The appellant perfected her appeal for a rating in excess 
of 20 percent for service-connected chronic subluxation, 
rotator cuff strain with reconstructive surgery of the left 
shoulder in February 2006.

2.  The appellant perfected her appeal for entitlement to a 
compensable disability rating for service-connected 
hemorrhoids in March 2009.

3.  The appellant withdrew her appeal in regard to the 
ratings for her service-connected left shoulder and 
hemorrhoid disabilities at a Board hearing in February 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for 
a disability rating in excess of 20 percent for service-
connected chronic subluxation, rotator cuff strain with 
reconstructive surgery of the left shoulder and for a 
compensable disability rating for service-connected 
hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant perfected her appeal for a disability rating in 
excess of 20 percent for service-connected chronic 
subluxation, rotator cuff strain with reconstructive surgery 
of the left shoulder, in February 2006.  She perfected her 
appeal for a compensable disability rating for her service-
connected hemorrhoids in March 2009.  The RO certified the 
case on appeal to the Board in January 2010.

The appellant testified at a video conference hearing in 
February 2010.  At that time, she stated that she wanted to 
withdraw the issues on appeal regarding her left shoulder and 
hemorrhoid disabilities.  This was confirmed in the hearing 
record.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn her appeal 
in regard to the two issues and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and her appeal as to those 
two issues is dismissed.


ORDER

The appeal for entitlement to a disability rating in excess 
of 20 percent for service-connected chronic subluxation, 
rotator cuff strain with reconstructive surgery of the left 
shoulder, and for entitlement to a compensable disability 
rating for service-connected hemorrhoids is dismissed.


REMAND

In general, the law provides that service connection may be 
granted to a veteran for disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) 
is defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The 
definition also means, in the case of members of the Army 
National Guard or Air National Guard of any state, full-time 
duty under section 316, 502, 503, 504, or 505 of title 32 
U.S. Code.  38 U.S.C.A. § 101(22)(C).  

As noted, the term "active military, naval, or air service" 
includes active duty.  It also includes "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  See McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson v. Brown, 7 Vet. App. 466, 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").  

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309 (2009).

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 
470-71 (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  (emphasis added).

Although the RO has acted on the appellant's claim, the 
veteran status of the appellant in this case has not been 
established.  She submitted her claim for disability 
compensation benefits in February 2004, prior to her 
retirement from the National Guard.  She completed a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
and listed only active duty service from November 1, 1984, to 
May 31, 2004.  She submitted a copy of her DD 214 which 
reflected "active duty" dates as provided by the appellant 
in blocks 14a-14g - November 1, 1984, to May 31, 2004.  The 
DD 214 further indicated additional prior active duty of 6 
months and 28 days and prior inactive service of 2 years, 5 
months, and 17 days.  

The appellant did not list any Reserve of National Guard 
service on her VA 21-526 although she clearly had such 
service as reported on her DD 214.  Her service treatment 
records reflect an entrance physical examination for the 
Nebraska Army National Guard (NE ARNG) in September 1981.  
There are several outpatient entries, dated in 1982, which 
would appear to have occurred during her initial active duty 
for training (IADT) period, the explanation for the 
approximately 6 months of prior duty listed on the DD 214.  

The STRs also contain a second enlistment physical for the NE 
ARNG in September 1984.  Her status was listed as a civilian 
and she was credited with "5/12" prior service.  There was 
no indication the physical examination was performed in 
conjunction with any special program.  

Additional STR entries reflect that the appellant was in an 
Active Guard/Reserve (AGR) status.  She testified at her 
hearing that she served in the AGR for her entire period of 
service from November 1984 to May 2004.  She said that she 
retired "off of the Title 32 AGR program with the Nebraska 
National Guard."  (Transcript p. 24).  

The Board notes that the initial rating decision in this case 
was issued by the RO in Lincoln in June 2004.  The rating 
decision stated that the appellant served in the Army for the 
dates listed on the DD 214.  There was no mention of National 
Guard service, the AGR program, or whether the appellant's 
AGR service would qualify as active duty under the applicable 
VA definitions.  The appellant was granted service connection 
for several issues at that time, apparently based on the 
assumption that her service was all active duty.  A second 
rating decision was issued in September 2004 that granted 
additional benefits based on the appellant's service.

Thereafter, the claims folder was transferred to the RO in 
St. Louis.  The rating decision on appeal for the seven 
service connection issues was issued there in October 2005.  
The rating decision noted that the appellant served in the 
Army from January 14, 1982, to May 26, 1982, and from 
November 1984, to May 31, 2004.  

It appears the RO relied on information provided by a 
Beneficiary Identification and Records Locator Subsystem 
(BIRLS) query that reported on the two periods of service.  
The BIRLS entry listed the appellant's service in the Army 
for both periods.  The query was dated in June 2004.

The Board notes that the evidence of record does not 
demonstrate that the appellant's AGR service from 1984 to 
2004 is to be considered as active military service or active 
duty.  A review of Chapter 6 of M21-1R shows that several 
elements should be considered in determining the duty status 
and eligibility of personnel in the National Guard.  In Part 
III, subpart ii, Chapter 6.3.b., the guidance provides that 
if an individual member is activated under the authority of 
10 U.S.C., the service is characterized as active Federal 
Active Duty and considered qualifying service for VA purposes 
until deactivated.  The guidance also notes that the DD 214 
frequently reflects the authority for the orders and should 
be checked for such authority.

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time 
National Guard service is considered active duty for training 
under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505.  This is so whether the 
individual is performing operational duty or undergoing 
training.  The section notes that operational duty includes 
AGR and active duty support (ADS), which apply to Guard 
personnel as well as to Reservists serving in these 
capacities.  An additional note reflects that, since 1964, 
National Guard members have been assigned to full-time 
operational duty under 32 U.S.C. § 502(f) to provide full-
time support to Guard components even though they are not 
activated.

The claims folder contains a copy of the appellant's 
retirement orders that are dated in February 2004.  The 
orders begin by informing the appellant that she is released 
from active duty and, on the date specified, placed on the 
retired list.  The date is May 31, 2004.  The orders do not 
address the basis for the appellant's period of service from 
November 1984 to May 2004, e.g., Title 10 AGR, Title 32 AGR, 
whether she was considered active duty or still under State 
control.

In regard to the latter point, the appellant received some 
medical care from military sources during her entire period 
of service; however, it is fair to say that the majority of 
her health care was provided by private sources.  Moreover, 
there are entries in the STRs where permission was sought 
from the Nebraska State Adjutant General's office for 
civilian health care to be paid for by the National Guard.  
It would appear that, if the appellant's service was 
considered active duty, she would be entitled to complete 
health care from the military rather than having to seek out 
and pay for private medical treatment.  Moreover, active duty 
personnel are not ordinarily permitted to receive routine 
private treatment.  In short, the appellant's "veteran" 
status must be clarified prior to any further adjudication of 
her claim.

The appellant's complete military personnel records, to 
include for both periods of service, must be obtained and 
associated with the claims folder.  Thereafter, if the 
records are not explicitly clear to define the appellant's 
service, a copy of those records must be provided to the 
National Guard Bureau for their assessment of her status for 
the period from November 1984 to May 2004.  (The request for 
the assessment is not to be made to the State Adjutant 
General but to the National Guard Bureau.)  

In seeking these records and assessment, the Board expresses 
no opinion as to the appellant's status.  The Board is aware 
that service connection has been granted for several 
disabilities based on her November 1984 to May 2004 period of 
service.  However, such action has been, it appears, with the 
presumption that the appellant's service was considered as 
active duty.  That may be the ultimate determination in this 
case.

The appellant was also afforded VA examinations in August 
2005.  She was diagnosed with chronic strain of the 
lumbosacral spine, musculoligamentous origin, with migration 
of pain into left buttocks, with radiographic evidence of DDD 
at the L5-S1 level at a spine examination.  A clinical 
diagnosis of bilateral carpal tunnel syndrome was provided on 
a neurology examination.  A foot examination provided a 
diagnosis of episodes of strain of the bilateral forefeet 
located at the metacarpal phalangeal joint with normal x-rays 
and full range of motion.  A gastrointestinal (GI) 
examination provided a diagnosis of GERD.  Finally, a skin 
examination provided a diagnosis of epidermal inclusion cyst 
of the left-mid thigh.  

The examinations are inadequate.  None of the examination 
reports included an opinion as to whether any diagnosed 
disorder was related to the appellant's military service.  
The respective examination reports noted that no opinion was 
requested.  New examinations are required to comply with VA's 
duty to assist.  Once VA undertakes the effort to provide an 
examination when developing a claim for service connection it 
must provide an adequate one.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

The appellant's claim for service connection for the issues 
on appeal was denied, for the most part, because of a lack of 
evidence of treatment for the claimed disorders in her STRs.  
However, as noted by the Board, the appellant received a 
great deal of private treatment during her years of service, 
some of which was for the claimed disorders where service 
connection was denied.  In one instance, the appellant was 
denied service connection because carpal tunnel syndrome was 
not confirmed by diagnostic testing.  Yet, such diagnostic 
evidence was received at the St. Louis RO in January 2006, 
well within the one year appeal period, as noted in the 
Introduction.  38 C.F.R. § 3.156(b) (2009).  Unfortunately, 
this evidence was not associated with the claims folder until 
after the appeal was sent to the Board and has not been 
considered by the AOJ.

Another example is that the appellant was denied service 
connection for lumbosacral spine strain with DDD because it 
was first diagnosed in August 2005, more than one year after 
service.  The question of whether the appellant's report of 
back pain during service, and the private treatment records 
that noted such complaints, was related to the diagnosis were 
not considered because no opinion was provided at the VA 
examination.  Given that DDD was diagnosed 15 months after 
service it would not have been unreasonable for the examiner 
to opine on that issue.

Even with the difficulties with the medical examinations, and 
the presence of private medical evidence, the issue of the 
appellant's veteran status must be resolved in order to 
properly evaluate and apply such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 are complied 
with and satisfied.  The appellant should 
be notified of how she can establish her 
status as a veteran and that her period of 
service from November 1984 to May 2004 was 
active duty.  

2.  The AOJ should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claims.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
appellant that are not already of record.  

3.  The AOJ must obtain the appellant's 
complete military personnel records for 
all periods of service.  This would 
include, but is not limited to, any 
enlistment, reenlistment contracts, 
orders to duty, permanent change of 
station orders, and evaluation reports.  
The appropriate agency must be contacted 
to obtain the records.  

(The evidence of record indicates that 
her service was with the NE ARNG.  
However, because the appellant's DD 214 
reflects that she was retired based on 
years of service, her records could be 
located elsewhere.)  

4.  If the appellant's records cannot be 
located, a formal decision to that effect 
must be made and included in the claims 
folder.  The decision must include the 
efforts made to locate records.  The 
appellant must be advised of the actions 
taken.  She should also be given an 
opportunity to provide copies of 
pertinent records she may have in her 
possession that would address her status 
while serving in the AGR.

5.  If receipt of the appellant's 
military personnel records, either from 
an official source or from her own 
copies, does not clearly resolve the 
issue of her status while serving in the 
AGR, a complete copy of the available 
pertinent records must be forwarded to 
the National Guard Bureau.  Even if no 
additional records are received, the AOJ 
should submit a copy of the appellant's 
DD 214, her STRs, and a copy of her 
retirement orders to the Bureau.  

The Bureau should be asked to review the 
records and make a determination as to 
whether the appellant's service from 
November 1984 to May 2004 is considered 
to be active duty, ACDUTRA, or some other 
status.  An explanation for any answer 
should be requested.

6.  Upon completion of the above 
development, if the determination is that 
the appellant's service constitutes 
active duty or ACDUTRA for VA purposes, 
the appellant should be afforded 
appropriate VA examinations to evaluate 
her claim for service connection for the 
several issues on appeal.  

The claims folder and a copy of this 
remand must be provided to the 
examiner(s) and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner(s) should be performed.  The 
results of such must be included in the 
examination report.

*	GERD:  The examiner is asked to 
provide an opinion as to whether the 
appellant's GERD is at least as 
likely as not related to her 
military service.

*	Bilateral Carpal Tunnel Syndrome:  
The examiner is asked to confirm 
whether there is bilateral carpal 
tunnel syndrome present, and whether 
this existed at any time after May 
2004.  If there is bilateral carpal 
tunnel syndrome, the examiner is 
asked to provide an opinion as to 
whether the bilateral carpal tunnel 
syndrome is at least as likely as 
not related to the appellant's 
military service.

If there is only right carpal tunnel 
syndrome, the examiner is asked to 
provide an opinion as to whether the 
right carpal tunnel syndrome is at 
least as likely as not related to 
the appellant's military service.

*	Spine:  The examiner is asked to 
identify any and all disorders of 
the lumbosacral spine.  The examiner 
is requested to provide an opinion 
as to whether it is at least as 
likely as not that any currently 
diagnosed disorder is related to the 
appellant's military service.

*	Cyst:  The examiner is asked to 
provide an opinion as to whether it 
is as least as likely as not that 
the diagnosed epidermal inclusion 
cyst of the left mid-thigh is 
related to the appellant's military 
service.

*	Forefoot Strain, Bilateral Great 
Toes:  The examiner is asked to 
identify any and all disorders of 
the feet and great toes.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed disorder is related to the 
appellant's military service.

*	Thumbs:  The examiner is asked to 
identify any and all disorders of 
the thumbs.  The examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any currently diagnosed 
disorder is related to the 
appellant's military service.

*	Toenail, 2nd toe right foot:  The 
examiner is asked to identify any 
and all disorders of the toenail of 
the 2nd toe on the right foot.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed disorder is related to the 
appellant's military service.

A complete rationale for each opinion 
expressed must be provided by the 
examiner(s).  

7.  If any benefit sought is not granted, 
the appellant, and her representative, 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


